      Case: 1:21-cv-02852 Document #: 26 Filed: 08/02/21 Page 1 of 2 PageID #:91




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


THOMAS CATENACCI, et al.,                              )
                                                       )
Plaintiffs,                                            )
                                                       )      Case Number: 21-cv-02852
v.                                                     )
                                                       )      Judge John Z. Lee
LORI LIGHTFOOT, in Her Official Capacity               )
As Mayor of the City of Chicago,                       )
                                                       )
Defendant.                                             )
                                                       )

                     DEFENDANT MAYOR LORI LIGHTFOOT’S
                  MOTION TO DISMISS THE AMENDED COMPLAINT

        Defendant Mayor Lori Lightfoot, by her counsel, Celia Meza, Corporation Counsel of the

City of Chicago, hereby moves pursuant to Fed. R. Civ. P. 12(b)(1) to dismiss Plaintiffs’

Amended Complaint. In support of this motion, the Mayor states as follows:

        1.     Plaintiffs’ two count Amended Complaint challenges an alleged decision of

Mayor Lightfoot to conduct one-on-one interviews only with journalists of color on the occasion

of the second anniversary of her inauguration as Mayor of Chicago. Plaintiffs claim that this

violated their First Amendment (Count I) and equal protection (Count II) rights.

        2.     The Amended Complaint should be dismissed in its entirety because Plaintiffs

lack standing, for they suffered no injury fairly traceable to the alleged interview parameters or

redressable by a favorable decision from this Court.

        3.     In addition, Plaintiffs’ claims for injunctive and declaratory relief are moot, for

the challenged parameters are no longer in effect. As this Court has already held in denying
     Case: 1:21-cv-02852 Document #: 26 Filed: 08/02/21 Page 2 of 2 PageID #:92




Plaintiffs’ motion for a preliminary injunction, there is no “ongoing or future conduct to be

enjoined” and therefore any claim for injunctive relief is moot. Dkt. 19 at 4.

       Wherefore, for the foregoing reasons, as well as those discussed in the Memorandum in

Support of this motion, which is being filed concurrently herewith, Defendant respectfully

requests that the Court dismiss the Amended Complaint in its entirety pursuant to Federal Rule

of Civil Procedure 12(b)(1) and grant her such further relief as the Court deems just and

appropriate.



Dated: August 2, 2021                         Respectfully submitted,


                                              CELIA MEZA,
                                              Corporation Counsel for the City of Chicago

                                              By:    /s/ Peter H. Cavanaugh

                                              John Hendricks
                                              Andrew Worseck
                                              Peter Cavanaugh
                                              City of Chicago, Department of Law
                                              Constitutional and Commercial Litigation Division
                                              2 North LaSalle Street, Suite 520
                                              Chicago, Illinois 60602
                                              (312) 744-6975, -7129, -0897
                                              Attorneys for Defendant




                                                 2
